Morton, C. J.
Our statutes of amendments are very broad in their spirit and scope, allowing amendments at any time before judgment in a civil suit, in any matter either of form or substance, in any process, pleading, or proceeding in the suit which may enable the plaintiff to sustain the action or the defendant to make a legal defence. Pub. Sts. c. 167, §§ 41-44.
The special denial of the genuineness of the signature to a written instrument declared on, required by the Pub. Sts. c. 167, § 21, if not in strictness a part of the pleadings, is an important proceeding in the case. It is to be filed “ within the time allowed for an answer,” which by leave of court may be at any time before trial. It falls within the letter and the spirit of the statute, and if the special denial is imperfect we can have no doubt that it is within the power of the court to allow an amendment to the same extent that it might allow an amendment to an answer, and upon such terms as it deems reasonable. Such an amendment is within the discretion of the court, and no exception lies to the exercise of this discretion.

Exceptions overruled.